MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This is an appeal from an order refusing to dissolve an attachment issued in the case of Lambert Keffler v. T. R. Wilds, ante, p. 381, 146 Pac. 1103. The contention of counsel for appellant is that the amended complaint does not state a ca^se of action, and therefore will not sustain an attachment.
Our decision in the principal case is decisive of this. It cannot be said from the complaint itself that it fails to state a [1] cause of action. The complaint is very ambiguous and, if a special demurrer had been interposed, it would have been sustained without doubt; but the failure of counsel for defendant *388to invoke that remedy operated as a waiver of such defect, (Rev. Codes, sec. 6539.)
The order is affirmed.

•Affirmed.

Mr. Chief Justice Brantly concurs.
Mr. Justice Sanner, being disqualified, did not hear the argument and takes no part in the foregoing decision.